Filed with the Securities and Exchange Commission on July 13, 2012 Registration No. 333-170468 Investment Company Act No. 811-07975 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 120 PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (Address and telephone number of depositor's principal executive offices) SUN-JIN MOON, ESQ. PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY NEWARK, NEW JERSEY 07102-2992 (973) 802-6000 (Name, address and telephone number of agent for service Copies to: LYNN K. STONE VICE PRESIDENT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY NEWARK, NJ 07102-2992 (203) 402-1382 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [_] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on August 14, 2012 pursuant to paragraph (b) of Rule 485 [_] 60 days after filing pursuant to paragraph (a) (i) of Rule 485 [] on pursuant to paragraph (a) (i) of Rule 485 [_] 75 days after filing pursuant to paragraph (a) (ii) of Rule 485 [] on pursuant to paragraph (a) (ii) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Interest in Individual Variable Annuity Contracts. Explanatory Note: This Post-Effective Amendment No. 4 to the Registrant's Registration Statement on Form N-4 is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act") solely for the purpose of designating a new effective date August 14, 2012, for Post-Effective Amendment No. 3, which was filed on May 14, 2012 (accession no. 0001193125-12-231869) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act. This Post-Effective Amendment No. 4 incorporates by reference the information contained in Parts A and C of Post-Effective Amendment No. 3 and Part B of Post-Effective Amendment No. 2. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485 (b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf, on this 13th day of July 2012. PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT REGISTRANT BY: PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY DEPOSITOR /s/ Robert F. O'Donnell Robert F. O'Donnell President and Chief Executive Officer PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY DEPOSITOR By:/s/ Robert F. O'Donnell Robert F. O'Donnell President and Chief Executive Officer SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. SIGNATURETITLEDATE Robert F. O'Donnell* Chief Executive Officer, President and Robert F. O'DonnellDirectorJuly 13, 2012 Thomas J. Diemer* Chief Financial Officer, Chief Accounting Thomas J. DiemerOfficer, Vice President and DirectorJuly 13, 2012 James J. Avery, Jr.* James J. Avery, Jr.DirectorJuly 13, 2012 Robert M. Falzon* Robert M. FalzonDirectorJuly 13, 2012 Yanela C. Frias* Yanela C. FriasDirectorJuly 13, 2012 Bernard J. Jacob* Bernard J. JacobDirectorJuly 13, 2012 By:/s/ Lynn K. Stone Lynn K. Stone * Executed by Lynn K. Stone on behalf of those indicated pursuant to Power of Attorney.
